Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (PGPUB Document No. US 2020/0193713) in view of Davids (“Snap Camera - Use Snapchat Filters With Your Webcam,” URL: https://www.youtube.com/watch?v=eGjOANDcpG0).
Regarding claim 1, Wagner teaches an image display system comprising: 
A camera that images a figure of a visitor of a predetermined area in front of a mirror device and a background (camera capturing an image of the user from a smart mirror (Wagner: 0035) that may be placed in areas such as a retailer (“predetermined area”) (Wagner: 0025)); 
A server that processes an image of the visitor imaged by the camera and that generates display data (server learning body information and making fashion recommendations based the information (Wagner: 0035)); 
And a display device that displays the display data generated by the server on the mirror device (information displayed by a display device of the smart mirror (Wagner: 0040, 0028)), 
Wherein the server includes a database that stores image data (server system comprising of a database and modules that contain production information (Wagner: FIG.5, 0108), wherein the products module 512 comprise of fashion products (Wagner: 0111, 0114)), and generates the display data after replacing part of the image of the visitor imaged by the camera with part of a recommended image with reference to the database (user’s body parts being overlaid with the recommended outfits (Wagner: FIG.6C, 0140)).

However, Wagner does not expressly teach the image data being character data that selected by the visitor. Davids discloses the use of Snap Camera wherein filters enable replacing a user face with user selected character data (Davids: 0:06-0:048). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the teachings of Wagner such as to apply the smart mirror to applications for overlaying character data in the manner taught by Davids, because this enable an added variety of applications for the smart mirror of Wagner.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616